Case 2:18-cv-09768-FMO-KS Document 139-1 Filed 02/11/20 Page 1 of 3 Page ID #:3375



        Mark Punzalan (CA Bar No. 247599)
    1   Email: mark@chanpunzalan.com
    2   Nicole Daryanani (CA Bar No. 328068)
        Email: nicole@chanpunzalan.com
    3   CHAN PUNZALAN LLP
        2000 Alameda de las Pulgas, Suite 154
    4   San Mateo, CA 94403
        Telephone: 650.362.4150
    5
        Fax: 650.362.4151
    6
        Counsel for Defendants
    7   Jadoo TV, Inc. and Sajid Sohail

    8
    9                                UNITED STATES DISTRICT COURT
   10                               CENTRAL DISTRICT OF CALIFORNIA
   11                                     WESTERN DIVISION
   12   DISH NETWORK L.L.C.,                        Case No. 2:18-cv-09768-FMO-KS
   13
                       Plaintiff,                   DECLARATION OF SAJID SOHAIL IN
   14          vs.                                  SUPPORT OF MOTION TO TRANSFER
                                                    VENUE TO THE NORTHERN
   15   JADOOTV, INC., SAJID SOHAIL,                DISTRICT OF CALIFORNIA
        HASEEB SHAH, EAST WEST AUDIO
   16   VIDEO, INC., and PUNIT BHATT,               Date: March 12, 2020
   17                                               Time: 10:00 AM
                       Defendants.                  Courtroom: 6D
   18                                               Judge: Honorable Fernando M. Olguin

   19

   20

   21

   22

   23

   24

   25

   26
   27

   28
                     DECLARATION OF SAJID SOHAIL IN SUPPORT OF MOTION TO TRANSFER
                            VENUE TO THE NORTHERN DISTRICT OF CALIFORNIA
                                      Case No. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 139-1 Filed 02/11/20 Page 2 of 3 Page ID #:3376



    1          I, Sajid Sohail, declare the following:

    2          1.      I am one of the named defendants in the above-entitled action. This declaration is

    3   based on my own personal knowledge. If called to testify, I could and would do so competently as

    4   to the matters set forth herein. I make this declaration in support of the pending Motion to Transfer

    5   Venue to the Northern District of California.

    6          2.      I am the founder, CEO, and President of Defendant Jadoo TV, Inc. (“JadooTV”). I

    7   live in Pleasanton, California.

    8          3.      On or about May 31, 2019, JadooTV filed its Chapter 11 bankruptcy petition in the
    9   United States Bankruptcy Court for the Northern District of California. That proceeding is

   10   currently pending before Judge William Laferty.

   11          4.      JadooTV has other officers and employees; however, as I am the CEO and

   12   President, I play a key role in the bankruptcy reorganization efforts. That role has taken up a great

   13   deal of my time with respect to JadooTV.

   14          5.      JadooTV’s United States office is located at 5880 West Las Positas Boulevard in

   15   Pleasanton, California. The company’s computers, financial documents, and records in the United

   16   States are located in Pleasanton. JadooTV has no office in the Central District of California.

   17          6.      The majority of JadooTV’s operations exist in Pakistan, not the United States.

   18   There are only six JadooTV employees remaining in the United States, all of whom live and work

   19   in the Bay Area. The remaining seventy employees are in Pakistan and split between two entities

   20   that are separate from JadooTV.

   21          7.      JadooTV has dozens of authorized retailers across the United States. These retailers

   22   are located in many major United States cities such as New York, Houston, Miami, Atlanta, and

   23   Chicago. JadooTV divides its California sales into two regions: Northern California (which is

   24   roughly equivalent to the judicial Northern District and Eastern Districts) and Southern California

   25   (which is roughly equivalent to the judicial Central and Southern Districts). Roughly 65% of

   26   JadooTV’s California sales in recent years have been by resellers in Northern California.
   27          8.      The increased burden and expense of continued litigation in the Central District of

   28   California will substantially damage JadooTV, given that litigation in this forum demands that
                                                       1
                     DECLARATION OF SAJID SOHAIL IN SUPPORT OF MOTION TO TRANSFER
                                      Case No. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 139-1 Filed 02/11/20 Page 3 of 3 Page ID #:3377




       1   JadooTV personnel and witnesses continue to travel from the San Francisco Bay Area to the

       2   .Central District of Califomia.

       J           9.      A1l of the witresses JadooTV currently anticipates calling in its defense in this case

       4   reside in the Northern District of Califomia. None of the witnesses the company anticipates calling

       5   in its defense resides in the Central District of California. Specifically, JadooTV currently plans to

       6   call at least the following witnesses:

       7                   o   Ahsan Salahuddin, Vice President of Sales, JadooTV, who is based in

       8                       Pleasanton, California (San Francisco Bay Area);

       9                   r   Rick, Bottomley, CFO JadooTV, who is based in Gilroy, California (San

      l0                       Francisco Bay Area);

      11                   o   at least six authorized retailers of JadooTV products, all of whom are in the Bay

      t2                       Area or gleater Sacramento area (also in the Northern District); and

      13                   o   at least five employees of DISH Networks, who are presumably based in and

      t4                       around the company's corporate headquarters in Englewood, Colorado.

      l5           10.     JadooTV is a defendant in a matter pending in the Northern District of California

      t6   entitledDrsh Technologies, L.L.C-, et al. v. Jadoo TY, Inc.,Case No. 5:18-cv-05214-EJD-

      L7   Attached hereto as Exhibit A is a true and correct copy of the complaint in that action.

      18           I declare under penalty of perjury under the laws of the United States that the foregoing is

      t9   true and correct. Dated   this \Oflr day of February 2020.
      20

      2t
      22
                                                                         Sajid Sohail
      23

      24

      25

      26

      27

      28


                         DECLARATION OF SAJID SOHAIL IN SUPPORT OF MOTION TO TRANSFER
                                          Case No. 2: I 8-CV4976&FMGKS
